Citation Nr: 1229044	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to December 4, 2008.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral hearing loss and assigned an evaluation of 0 percent, effective January 11, 2006.  Therefore, in a January 2009 rating decision the RO granted an initial rating of 10 percent for bilateral hearing loss, effective December 4, 2008.  

The Board remanded this claim in May 2011 in part, so that another VA examination could be provided, as the Veteran had stated that his hearing loss had become worse since the previous evaluation.  An examination was subsequently provided in September 2011 addressing the relevant criteria for rating the claim.  The case is now ready for appellate review.

The Board also remanded the claim so that a statement of the case (SOC) could be provided regarding a service connection claim for pes planus.  An SOC was subsequently provided to the Veteran in March 2012.  There is no record that the Veteran has submitted a VA Form 9 to appeal the service connection for pes planus to the Board.  Thus, this matter is not before the Board.

The RO readjudicated the hearing loss claim in a December 2011 supplemental statement of the case (SSOC) and noted that the Veteran was not entitled to a compensable rating for hearing loss based on the most recent VA examination of record.  A review of the Veteran's physical and electronic record, however, reflects that the RO did not implement a reduction.  As such, although the Board acknowledges the contention made in August 2012 written argument submitted by Vietnam Veterans of America challenging a reduction as improper and void ab intio, a conclusion with which the Board agrees, because no reduction in fact has occurred, restoration is not necessary.  As such, the Board has identified the issues as stated on the title page. 

FINDINGS OF FACT

1.  From January 11, 2006, to December 4, 2008, the Veteran's bilateral ear hearing loss is manifested by no more than Level III for both ears.

2.  From December 4, 2008, the Veteran's bilateral ear hearing loss is manifested by no more than Level IV for the right ear and Level V for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for bilateral hearing loss in excess of 0 percent, effective January 11, 2006, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  Since December 4, 2008, the criteria for an initial evaluation for bilateral hearing loss in excess of 10 percent, effective December 4, 2008, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in February 2006, April 2006, and June 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as stated above.  The Veteran was also notified in the June 2009 letter that he should submit evidence demonstrating the effect that worsening of his service-connected bilateral hearing loss has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  In addition the April 2006 and June 2009 letters provided the Veteran with information on how VA determines and assigns effective dates.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and personnel records; and the Veteran has submitted private medical records addressing his hearing loss.  The RO also provided the Veteran with VA audiological examinations in May 2006, December 2008, and September 2011 addressing the hearing loss impairment in both ears.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examinations addressed the Veteran's functional impairment due to the bilateral hearing loss disability.  Specifically, the May 2006 and December 2008 reports note that the hearing loss caused difficulties understanding speech, particularly with any background noise, or people in general if he cannot see them.  The most recent examination in September 2011 notes the Veteran had difficulty hearing in all situations.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Moreover, the VA examination reports obtained contain sufficient information to decide the issue on appeal, and further examination is not necessary.  

The Veteran's representative has argued in an August 2012 statement that the September 2011 examination report is inadequate because it does not discuss the discrepancy between the findings on the previous report in 2008, which had demonstrated that the Veteran's hearing loss was worse, and the 2011 report, which demonstrate improvement in the Veteran's hearing.  The Board disagrees with the representative's argument.  The VA examiner in September 2011 fully described the Veteran's hearing loss disability in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiner also noted some of the previous examination reports that evaluated the Veteran's hearing loss and indicated a review of the claims file in detail at the time of the appointment; so the Veteran's history was considered by the examiner in evaluating the hearing loss disability.  See 38 C.F.R. § 4.1. 

Although the Veteran's representative argues that the VA medical opinion was inadequate because the VA physician failed to discuss why his opinion differs from or disagrees with previous findings that support a higher rating, there is no authority for the proposition that in order for a medical opinion to be considered adequate the examiner must discuss the evidence favorable to an appellant's claim.   The Veteran's representative is confusing the responsibilities of the RO and the Board with that of the medical examiner.  See Moore v. Nicholson, 21 Vet. App. 211 (2007), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009) ("A medical examiner need not discuss all evidence favorable to an appellant's claim when rendering an opinion.").  

As long as the examiner has demonstrated that he has considered the prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one, the examination is adequate.  Weighing of the evidence by the examiner is not required.  See also Thompson v. Gober, 14 Vet. App. 187, 188 (2000).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Rating for Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss in July 2006 assigning a 0 percent rating, effective January 11, 2006.  The Veteran appealed this rating.  In January 2009 the RO granted an initial rating of 10 percent for the hearing loss, effective December 4, 2008.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

The Veteran was examined in conjunction with his original claim for service connection for hearing loss in May 2006.  On the VA audiological evaluation in May 2006, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
40
75
90
64
LEFT
45
35
70
80
58

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

The results of the May 2006 audiogram show an average pure tone threshold of 64 decibels in the right ear with speech recognition ability of 84 percent; and 58 decibels in the left ear with speech recognition ability of 88 percent.  Table VI indicates a numeric designation of III for the right ear, and III for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

As noted above, the Veteran appealed the initial rating that was assigned and asserted entitlement to a higher rating.  On a December 4, 2008 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
80
58
LEFT
40
50
65
70
56

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 70 percent in the left ear.  

The results of the December 4, 2008, audiogram show an average pure tone threshold of 58 decibels in the right ear with speech recognition ability of 78 percent, and an average pure tone threshold of 56 in the left ear with speech recognition of 70 percent.  Table VI indicates a numeric designation of IV for the right ear, and V for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 10 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

After the Veteran asserted that his hearing loss disability had worsened since it was last evaluated, he was provided with another examination in September 2011.  On a September 2011 VA examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
45
55
32
LEFT
20
25
45
60
33

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The results of the September 2011 audiogram show an average pure tone threshold of 32 decibels in the right ear with speech recognition ability of 100 percent, and an average pure tone threshold of 33 in the left ear with speech recognition of 96 percent.  Table VI indicates a numeric designation of I for the right ear, and I for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

In comparing the December 2008 audiogram with the September 2011 audiogram, it is apparent that there was seemingly significant improvement in the Veteran's hearing loss.  The Veteran's representative has argued that this discrepancy should have been explained by the examiner.  As noted in the duty to assist section above, the Board has determined that the September 2011 examination report is adequate to rate this claim.  The examiner used the Maryland CNC speech recognition scores and the pure tone results in examining the Veteran and assessing his present severity of hearing loss and there is nothing to show that the results of the 2011 examination are invalid.  As previously discussed the Board has reinstated the 10 percent rating that was originally assigned, effective December 4, 2008, as a result of due process errors.  The Board will not disturb the 10 percent rating assigned, even though the September 2011 examination report does not support this rating.  

In evaluating the Veteran's claim for higher initial ratings, the medical evidence does not support the assignment of ratings higher than 0 percent, effective January 11, 2006, and 10 percent, effective December 4, 2008 for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While we sympathize with the Veteran's complaints, the preponderance of the evidence is against the claim and entitlement to an evaluation in excess of 0 percent, effective January 11, 2006, and 10 percent, effective December 4, 2008, is not warranted. 

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  The VA examination reports noted that the Veteran's hearing loss impairment affected his ability to understand conversations or hear in all situations, but there is no mention of the Veteran being unemployable as a result of the hearing loss impairment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

For all the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for bilateral hearing loss from 10 to 0 percent was not proper and that the 10 percent rating, effective December 4, 2008, is reinstated; and that the evidence does not support the assignment of  rating in excess of 0 percent, effective January 11, 2006, or 10 percent, effective December 4, 2008.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the ratings assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Consideration for Bilateral Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran reported that he has decreased ability to hear or understand conversations, or hear any situation.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  


ORDER

An initial evaluation for bilateral hearing loss in excess of 0 percent prior to December 4, 2008, is denied.

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


